Citation Nr: 1213814	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-09 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for right foot gout.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).  

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985, April 1996 to December 1997, and from December 2003 to March 2005, including service in Kuwait and Iraq from February 2004 to February 2005.  He also had service with the Alabama Army National Guard; presumably this includes periods of active duty for training (ACDUTRA) and of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006, December 2006, June 2008 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2010, the Veteran testified before a Decisional Review Officer at the RO and in November 2011 testified before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings are of record.  In December 2011, the Veteran's representative submitted additional evidence, including VA treatment records dated in 2011, and waived initial RO consideration of this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  

The Board notes that during the Veteran's November 2011 hearing he testified on behalf of his claim for service connection for a right knee disorder.  Upon further review, however, the Board has determined that this claim had been denied and not appealed in the past and now should have been characterized as whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability.  In view of the fact that the Board herein finds that new and material evidence has been presented to reopen and to grant the claim, the Board also finds that the Veteran has not suffered any prejudice from any deficiency in the presentation of his claim during the Board hearing.  

The issues of entitlement to service connection for right foot gout and for a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a right knee condition; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file subsequent to the July 1998 rating decision includes relevant service department records that were not before VA when it decided the claim for service connection for a right knee condition in July 1998.  

3.  Resolving all doubt in the Veteran's favor, the Veteran's right knee disability, diagnosed as internal derangement of the right knee status post injury and status post arthroscopic surgery with continuing pain and intermittent swelling and as right knee probable recurrent lateral meniscus tear, possible ligamentous injury given symptomatology, is likely related to a period of INACDUTRA in February 1993.  

4.  Resolving all reasonable doubt in the Veteran's favor, obstructive sleep apnea had its clinical onset during the Veteran's last period of active service.  

5.  For the period from March 25, 2008, when the Veteran's current claim for increase was received by VA, to June 22, 2008, the evidence shows that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

6.  For the period from June 23, 2008 to July 25, 2011, the evidence does not show that his PTSD results in occupational and social impairment with reduced reliability and productivity.  

7.  For the period from July 26, 2011, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision that denied the Veteran's service connection claim for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  Evidence received since the RO's July 1998 decision which denied service connection for a right knee condition is new and material and the claim for service connection for a right knee disability is reopened for reconsideration.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a)(c)(1) (2011).  

3.  The criteria for service connection for a right knee disability, diagnosed as internal derangement of the right knee status post injury and status post arthroscopic surgery with continuing pain and intermittent swelling and as right knee probable recurrent lateral meniscus tear, possible ligamentous injury given symptomatology, have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

5.  The criteria for a disability rating of 50 percent, but no higher, for PTSD, for the period from March 25, 2008 to June 22, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

6.  The criteria for a rating in excess of 30 percent for PTSD, for the period from June 23, 2008 to July 25, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

7.  The criteria for a disability rating of 50 percent, but no higher, for PTSD, for the period from July 26, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2006, September 2006, January 2008, April 2008, and September 2008. These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in February 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for reconsidering the Veteran's claim for service connection for a right knee disability without detriment to the due process rights of the Veteran.  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2006, September 2006, January 2008, April 2008, and September 2008 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that if the VCAA letter sent to the Veteran in October 2008 does not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment, the Veteran in this case suffered no prejudice because, as discussed below, the evidence shows that he is entitled to staged ratings for his service-connected PTSD during the period adjudicated.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  There is no dispute in this case that the Veteran has received generic notice of what is needed to satisfy an increased rating claim.  


In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been obtained and VA examinations have been provided.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a right knee disability and that the evidence is otherwise sufficient to award service connection for this disability.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim for service connection.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event.  Id.  It is noted, however, that this provision does not apply under circumstances where the Veteran failed to provide sufficient information for VA to identify and obtain the records from service department or other official sources.  38 C.F.R. § 3.156(c)(2).  

The Court has also held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Shade v. Shinseki, 24 Vet. App.110, 117 (2010).  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Right Knee

The Veteran seeks service connection for a right knee disability.  The RO previously considered and denied the Veteran's claim for service connection for a right knee condition in a July 1998 rating decision as the RO found that there was no evidence that the Veteran's preexisting right knee condition was permanently worsened as a result of his second period of active service from April 1996 to December 1997.  Subsequently, in a letter dated July 21, 1998, the RO informed the Veteran of the prior final decision, but the Veteran did not appeal this decision.  As such, it has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.  

At the time of the July 1998 rating decision the evidence of record consisted of service treatment records from the Veteran's second period of active service; a VA general examination dated in May 1998; and the Veteran's claim application.  

In August 2006, the Veteran filed to reopen his service connection claim for a right knee disability.  Relevant evidence added to the claims file since the July 1998 denial includes: additional service treatment records and National Guard treatment records; treatment records from Maxwell Air Force Base hospital dated from September 1993 to November 1993; National Guard personnel records; VA treatment records dated from November 1993, from October 2005 to September 2008, from June and July 2010, and from July and November 2011; private medical records dated in October 2003, from October 2004 to June 2005, from September 2006 to October 2006, and from April 2007 to February 2010; private correspondence from a licensed professional social worker dated in October 2008; transcripts of RO and Board hearings held in December 2010 and November 2011; and written submissions from the Veteran and his representative.  

The copies of additional service and National Guard treatment records associated with the claims file were apparently first submitted by the Veteran shortly after he filed his claim to reopen in August 2006.  Additional service and National Guard treatment records were associated with the claims file by the service department in March 2007.  These additional National Guard treatment records, including some from Maxwell Air Force Base hospital in 1993 submitted in April 2008, show treatments for complaints of a right knee disorder in the 1993-1995 time period between the Veteran's first and second periods of active duty while the Veteran was on duty as a member of the Alabama Army National Guard.  


The evidence submitted subsequent to the July 1998 rating decision is new, in that it was not previously of record and is also material.  As noted above, the claim was initially denied as the RO found that the Veteran's right knee disorder was a medical condition that preexisted his second period of active service and was not permanently worsened as a result of service.  As noted elsewhere in this opinion, however, service connection can be granted for an injury sustained during a period of INACDUTRA.  Subsequent to the final July 1998 decision, additional service and National Guard department records were submitted.  These records are relevant because they indicate that in the 1993-1995 time period the Veteran was treated for a right knee injury sustained during a period of INACDUTRA.  

Therefore, the evidence submitted since the final July 1998 rating decision contains service department records, more specifically relevant National Guard treatment records from the 1993-1995 time period, that appeared to have existed at the time of the prior final denial but were not associated with the claims file.  It appears that the RO simply failed to obtain all of the outstanding service and National Guard treatment records at the time of the July 1998 final decision.  There is no evidence that the RO's failure to obtain the service treatment records was because of the Veteran's failure to provide sufficient information for VA to identify and obtain such records.  The Veteran's original claim indicated that he was in the Army National Guard until April 1995.  Accordingly, the Board finds that the claim for service connection for a right knee disability is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right Knee 

The Veteran seeks service connection for a right knee disability.  In his written submissions and Board testimony the Veteran contends that he injured his right knee during a period of INACDUTRA between his first and second periods of active service, that his third period of active service only aggravated the injury, and that he is thus entitled to service connection.  

The claims file contains a May 1993 line of duty determination for a February 1993 right knee injury when the Veteran's right knee began to hurt while he was running in preparation for a physical training test.  The line of duty determination revealed that the Veteran was in a period of INACDUTRA when injured.  He was eventually seen at the emergency room at Maxwell Air Force Base hospital where he was examined and treated for a knee sprain and given a brace for his leg and crutches.  

An April 1993 National Guard record noted the examiner's comment that he or she thought that the Veteran definitely had a small tear in the medial aspect of his medial meniscus and was having difficulty running.  The Veteran was going to be excused from running during drills and was to be scheduled for an arthroscopic examination.  

July 1993 National Guard treatment records noted a right knee sprain after the Veteran complained of swelling in the right knee, clicking, and locking up while on duty in Iowa during flooding in that state.  One hospital emergency room record noted this was not a new injury but an aggravation.  The treating physician wrote that the Veteran had been recommended to have surgery on the right knee but that he had denied.  The examiner thought that the Veteran probably had a meniscus injury of the right knee and placed him on light duty for the next week.  

An August 1993 National Guard examination noted that the Veteran injured his right knee during a physical training test.  

A September 1993 X-ray study showed an area of calcification in the intramedullary portion of the proximal tibial diaphysis consistent with a bone infarct previously demonstrated in February 1993.  

An October 1993 magnetic resonance imaging (MRI) scan showed posterior horn right lateral meniscal tear.  

A November 1993 National Guard service treatment record noted that the Veteran underwent an arthroscopy of the right knee with partial lateral meniscectomy for partial detachment of the posterior horn of the lateral meniscus of the right knee with localized synovitis.  

February 1994 National Guard treatment records noted a sudden onset of pain in the right knee localized to same area as prior surgery.  He was treated with an injection and told a decision about returning to full duty would be made later.  An X-ray study showed a normal examination of the right knee.  

A May 1994 National Guard treatment record noted complaints of increased pain in the right knee.  

A July 1994 National Guard treatment record noted the Veteran's complaints of recurrent knee pain for two months while climbing up and down ladders nine months after surgery.  



An August 1994 National Guard treatment record noted a physical therapy consultation for right knee pain and hamstring tenderness.  

February 1995 National Guard treatment records noted swelling of the right knee and cartilage repair of the right knee in 1993 and that the Veteran had reinjured the knee when he slipped two days before.  

An April 1995 National Guard annual medical certificate noted that the Veteran had surgery on his right knee and was released February 1995 as currently fully fit for duty.  

Swollen painful knees were noted on the Veteran's October 1997 discharge report of medical history, but the discharge examination noted no abnormalities of the lower extremities.  

The Veteran underwent a VA examination in May 1998.  He complained of an injury to the right knee in service in 1993 with arthroscopic surgery about 12 months later for damage to ligaments and cartilage.  The Veteran also complained of post-surgical daily knee pain with intermittent swelling.  He also said that he was struck on the anterior tibia just below the right knee during his first period of active service in 1985 and was told there was some questionable abnormality on an X-ray.  The current X-ray study showed an essentially normal right knee with a minor abnormality.  Diagnosis was internal derangement of the right knee status post injury and status post arthroscopic surgery with continuing pain and intermittent swelling.  The examiner also noted that functional loss due to pain in the right knee was significant.  

On a July 2003 National Guard retention examination, the Veteran noted on the contemporaneous report of medical history that he had surgery on his right knee in about 1995 at Maxwell Air Force Base for an injury to his meniscus and ligaments.  

April 2007 private medical records of Dr. C.H. noted there was no evidence of a definitive meniscal tear, but the Veteran did complain of pain, mostly through the lateral aspect of the knee, and occasional hyperextension-type mechanisms and giving out symptoms.  An X-ray study revealed no bone-on-bone arthritic changes and a MRI scan showed minimal effusion.  Diagnosis was right knee probable recurrent lateral meniscus tear, and possible ligamentous injury given the Veteran's symptomatology.  

A March 2008 VA medical record showed the Veteran's complaint of right knee pain.  

During his RO hearing in December 2010, the Veteran testified that he injured his right knee while on a weekend drill in 1992 or 1993 when it started raining during a physical training test and his foot slipped in a pothole and he twisted his knee.  He went to Maxwell Air Force Base for treatment and had surgery on the knee about two years later.  He also said that he had no other injuries to the right knee after that injury, but that his service in Iraq aggravated the injury.  He also testified that he loses feelings in his knee a lot and it sometimes gives out when he walks because he just cannot keep his balance and falls.  (See transcript at pp. 3-4, 6-7).  

During his November 2011 Board hearing, the Veteran testified that he injured his right knee while on a weekend drill in 1993 or 1994 taking a physical training test.  He said that it started raining and he slipped in a hole in the road and twisted his knee.  After a visit to the medic he was seen at the Maxwell Air Force Base hospital where he was put on profile.  Under questioning he said that he was not being treated currently for his knee.  (See transcript at pp. 10-14).  

Based on a review of all the evidence of record, the Board finds that the preponderance of the evidence, at the very least, is in equipoise as to whether the Veteran's current diagnosed right knee disorder is related to his period of INACDUTRA.  Initially, as noted above, the Board notes that the Veteran has been diagnosed with current internal derangement of the right knee status post injury and status post arthroscopic surgery with continuing pain and intermittent swelling in the May 1998 VA examination and diagnosed with right knee probable recurrent lateral meniscus tear, and possible ligamentous injury given symptomatology, in the April 2007 private medical records of Dr. C.H.  It is clear that he has a current right knee disability.  

As to the second requirement of service incurrence, National Guard records, including Maxwell Air Force Base hospital treatment records, indicate that he injured his right knee in the line of duty during a period of INACDUTRA in February 1993 and in November 1993 underwent an arthroscopy of the right knee with partial lateral meniscectomy for partial detachment of the posterior horn of the lateral meniscus of the right knee with localized snynovitis.  Thus, there is medical and credible lay evidence in the claims file which tends to show that this Veteran injured his right knee during a period of INACDUTRA between his first and second periods of active service.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (stating that service connection may be granted for disability resulting from injury incurred or aggravated while performing INACDUTRA).  

A successful service connection claim also needs evidence of a nexus or relationship between any current disability and an in-service injury or disease.  The May 1998 VA examiner failed to provide any medical opinion formally indicating that the etiology of the Veteran's right knee disability either could or could not be determined.  Here, while the examiner did not provide a definitive statement regarding the etiology of the Veteran's current right knee disability, the examiner did not discount or deny the Veteran's assertions that his original right knee injury occurred during some type of period of military service in 1993.  In addition, as noted above, there is no medical or lay evidence in the record of an injury to the right knee other than the February 1993 INACDUTRA injury and subsequent treatment and surgery.  

The Board finds that under the circumstances of this case, the credible and competent written contentions and oral testimony of the Veteran, in combination with the corroborating National Guard and Maxwell Air Force Base hospital treatment records from the early 1990s, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current right knee disability and his period of INACDUTRA in February 1993.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his right knee disorder and military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's right knee disability is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps undertaking an additional VA examination to solicit a medical opinion on whether his current right knee disorder is related to the right knee injury of February 1993.  However, the Board finds that under the circumstances of this case and upon granting this Veteran the benefit of the doubt, his lay evidence of service incurrence along with the National Guard treatment records and medical records from Maxwell Air Force Base hospital are sufficient to provide proof of a nexus, or relationship, between the Veteran's current right knee disability and his period of INACDUTRA in February 1993.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's right knee disability.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for his claim, the claim for service connection for a right knee disability is granted.  




Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  He asserts that his current sleep apnea is related to service as he was diagnosed with obstructive sleep apnea the year after separation from his last period of active service.  After the claim was initially denied in the June 2008 rating decision on appeal, he renewed his claim with the theory that his sleep apnea was secondary to his service-connected PTSD.  In his written submissions, the Veteran stated that his wife assured him he did not snore or stop breathing while sleeping before he went to Iraq but did so after discharge.  The Veteran's spouse has submitted correspondence to the same effect.  

Service treatment records do not show treatment or diagnosis of sleep apnea.  

Private medical records from Carraway Methodist Medical Center dated from September 2006 to October 2006 show diagnosis of a mild, almost moderate obstructive sleep apnea.  

The Veteran underwent a VA examination in July 2011.  The Veteran told the examiner that he was tired during his last period of active service, his unit told him that he snored, and that he had hypersomnolence.  The VA examiner noted that a review of VA medical records dated in 2006 shows that post-service the Veteran was diagnosed with enlarged and hypertrophied tonsils and tonsillitis and subsequently had a tonsillectomy.  These records were associated with the July 2011 report of examination and indicated that the Veteran's chronic tonsillitis and tonsil hypertrophy caused the sleep apnea.  They also noted that the Veteran had a history of chronic tonsillitis with about three to four episodes per year for the last four years.  A sleep study showed moderate sleep apnea.  The Veteran told the examiner that he used the CPAP machine and his condition had improved but that he continued to have hypersomnolence.  

Diagnosis was sleep apnea.  The July 2011 VA examiner opined that the Veteran's sleep apnea was at least as likely as not caused by or a result of his military service and not secondary to his PTSD.  The examiner noted that most people who have sleep apnea do not know they have the condition which often goes undiagnosed.  She explained that the Veteran was discovered to have large hypertrophy tonsils about a year after discharge, but their size and severity is an indication of a progressive problem prior to 2006.  The examiner stated that she strongly believed that the Veteran's sleep apnea, diagnosed in 2006, a year after discharge, had its etiology in service as hypertrophy of the tonsils was the cause of the sleep apnea.  Further, she noted that sleep apnea was not acute but chronic and did not develop overnight.  Moreover, service treatment records indicated treatment for tonsils and frequent sinusitis.  

Based upon a review of all the evidence of record, the Board finds that service connection for obstructive sleep apnea is warranted in this case.  As noted above, the Veteran currently is diagnosed with obstructive sleep apnea.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  

The Board also finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his obstructive sleep apnea.  The Federal Circuit has explicitly rejected the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  In this case, the Board finds that the lay statements of the Veteran and his wife describing the absence of symptoms before deployment to Iraq and the onset and chronicity of the symptoms associated with obstructive sleep apnea first manifested during service to be credible and supported by the later diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, the Board finds that the July 2011 opinion of the VA examiner is persuasive.  The Board finds that under the circumstances of this case, upon granting the Veteran the benefit of the doubt, the July 2011 medical opinion of the VA examiner concerning the onset of sleep apnea is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed obstructive sleep apnea and his last period of active military service.  Therefore, the Veteran has a medical opinion linking a diagnosed sleep apnea disorder to service.  Resolving all doubt in the Veteran's favor, the Board finds that the third requirement for service connection for obstructive sleep apnea is met.  

As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for obstructive sleep apnea is granted.  

Increased Ratings-Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

Factual Background and Analysis

Historically, service connection for PTSD was granted in a February 2008 rating decision and a 30 percent disability rating was assigned, effective October 14, 2005, pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  On March 25, 2008, the Veteran filed this current claim for an increased rating contending that he recently had a flashback and was hospitalized for treatment.  

Under Diagnostic Code 9411 and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.  



A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

March 2008 records show that the Veteran was admitted as a psychiatric inpatient for four days due to his first daytime flashback at work.  While at work as a motor parts clerk for the city he saw black smoke rising in the air where city police were burning guns and other items.  The smoke reminded him of fires set by retreating Iraqi troops who also lobbed mortar shells at U.S. troops chasing them.  He was quoted as being told by fellow city employees that he dropped to the floor shouting "The Iraqis are coming!  The Iraqis are coming!"  

He was initially transported to a hospital emergency room and then to the psychiatric unit at a VA facility where he received stabilization and therapeutic support.  Examination on admission revealed no bizarre delusions, no auditory or visual hallucinations, and no suicidal or homicidal ideation.  Speech was normal and thought process was linear and goal-directed.  There was no psychomotor agitation.  There was a flat affect.  He stated he had been depressed for several weeks because his wife was pressuring him to give her the money VA had awarded for his PTSD.  Diagnosis was PTSD and adjustment disorder with depressed mood.  A GAF score of 55 was assigned.  

Documentation during his inpatient stay indicated his behavior and attitude were appropriate.  PTSD symptoms noted included recurrent intrusive thoughts of traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation.  He was provided individual supportive therapy and suicide precautions and encouraged to participate in group activities.  Increased feelings of anxiety and panic were also noted.  Records noted increased marital discord since his return from Iraq and that some PTSD symptoms were beginning to manifest themselves while he was at work.  He had not complied with his medication as ordered, but explained that at times he had difficulty understanding the instructions.  He denied suicidal or homicidal ideation.  He was under no restrictions at discharge when he returned home to live with his wife.  He was urged to follow-up with VA's mental health clinic.  

The Veteran underwent a VA mental examination in June 2008.  The Veteran reported that he was somewhat isolated and had no social activities and no hobbies, but went to work and helped his wife take care of the home.  He received outpatient therapy and anti-depressants at VA for PTSD and a depressive disorder, but was not enrolled in any group or individual psychotherapy.  He was married for the fourth time for five years.  One previous marriage was for three months and another for six months.  

On examination, the Veteran was appropriately groomed with a normal affect and unremarkable speech, thought process, and thought content.  It was noted that the Veteran partially understood that he had a problem.  He demonstrated no inappropriate behaviors, but had a sleep impairment which led to irritability the next day.  The Veteran said that he almost lost his job because of irritability and was irritable at home.  While he admitted to homicidal thoughts, he had no plans or intent or violent episodes and no suicidal ideation.  He admitted to panic attacks with symptoms more of anger than anxiety.  He demonstrated no obsessive or ritualistic behavior.  Memory was normal.  His score on a psychiatric test indicated moderate PTSD symptoms.  Another score indicated severe depressive symptoms.  It was noted that he lost 2 weeks from work due to PTSD and appointments and that he had experienced flashbacks at work.  He also worked a second job on weekends changing oil at a car dealership.  



Axis I diagnosis was PTSD and recurrent moderate major depressive disorder.  The examiner found that the Veteran's condition was not likely to improve in the near future.  She also noted that the Veteran was not compliant with medication and had not continued with the recommended treatment for PTSD.  A GAF score of 65 was assigned for his PTSD.  The VA examiner also opined that the Veteran met the regulatory criteria for occasional decrease in work efficiency, or a 30 percent disability rating.  Though he experienced flashbacks at work in March 2008 he was now stable.  

An August 2008 VA medical record noted that the Veteran reported his marriage, depression, concentration, energy, and sleep were better.  He was undertaking individual therapy.  Anxiety was less but still with some PTSD symptoms.  Affect was appropriate to mood.  Insight, judgment, and impulse control were good.  There were no hallucinations, delusions, or suicidal and homicidal ideation.  A GAF score of 65 was assigned.  

October 2008 correspondence from L.K.G., a licensed professional counselor, stated that the Veteran had undergone 17 counseling sessions for his PTSD symptoms and that he would continue to see her until his symptoms subsided.  She provided no assessment of the severity of the Veteran's mental condition and did not submit any of the session records.  

A June 2010 VA psychiatry outpatient note revealed PTSD with mild depression.  There was no suicidal or homicidal ideation or hallucinations or delusions; anxiety was fair; affect was appropriate to mood; and insight, judgment and impulse control were good.  A GAF score of 70 was assigned.

A July 2011 VA psychiatry outpatient note revealed PTSD with moderate to severe depression.  There was no suicidal or homicidal ideation or hallucinations or delusions; affect was appropriate to mood; concentration and energy were better but sleep was not as good.  A GAF score of 55 was assigned.  



A November 2011 VA medical record by the same VA staff psychiatrist who saw the Veteran in July 2011 noted that he appeared to be under increased stress at home and work and that his mood showed evidence of increased depression.  Concentration was fair and energy was low, but he was alert, oriented times 3, appeared well and his cognition was intact.  The Veteran was observed to be cooperative with speech being productive and goal directed.  Mood and affect were depressed, but insight, judgment, and impulse control were all assessed as good.  Suicidal/homicidal ideation and hallucinations/delusions were denied.  Assessment was unstable severe depression.  The psychiatrist also referred the Veteran to a depression group for apparent group counseling.  

During his November 2011 Board hearing, the Veteran testified that his VA doctor told him a week before that his PTSD was getting worse.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD is entitled to a series of staged ratings during the period of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Initially, it should be noted that the Veteran is not entitled to a temporary 100 percent disability rating for his hospitalization in March 2008 because he was a psychiatric inpatient for less than one week.  According to the provisions of 38 C.F.R. § 4.29 for a temporary total evaluation (TTE), a service-connected disability must require hospital treatment for a period in excess of 21 days to warrant a TTE.  

However, the Board finds that for the period from March 25, 2008, when the Veteran's current claim for increase was received at VA, to June 22, 2008, the eve of his last VA mental examination, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, or the requirements for a 50 percent rating.  As noted above, March 2008 VA medical records show that the Veteran required hospitalization for his first daytime flashback at work.  The flashback required the dispatch of emergency personnel to transport him to an emergency room, his hospitalization for four days for stabilization, and time off from his job as a city employee.  In addition, hospital records show that he was assigned a GAF score of 55 and demonstrated a flattened effect.  As noted above, a score of 55 reflects moderate symptoms, such as occasional panic attacks, and is consistent with a higher rating of 50 percent.  

The evidence of record does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 70 percent during this time period.  While the Veteran did exhibit some symptoms contained in the rating criteria for the assignment of a 70 percent rating, such symptoms were limited to a report of suicidal ideation on hospital admission when the Veteran was given suicide precautions.  However, the remainder of the March 2008 hospital records show on more than one occasion that the Veteran lacked either suicidal or homicidal ideation.  Therefore, for the period from March 25, 2008 to June 22, 2008, the Veteran is entitled to a disability rating of 50 percent, but no higher.  

The Board also finds that the Veteran's PTSD, for the period from June 23, 2008 to July 25, 2011, is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: irritability, sleep impairment, and depressed mood.  The evidence of record does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 50 percent, which requires occupational and social impairment with reduced reliability and productivity.  While the Veteran did exhibit some symptoms contained in the criteria for the assignment of a 50 percent rating, such symptoms were limited to disturbances of mood.  During the period from June 23, 2008 to July 25, 2011, there was no objective evidence of difficulty in understanding complex commands; impaired judgment; impaired memory or abstract thinking; stereotyped speech; flattened affect; panic attacks more than once a week; or difficulty in establishing and maintaining effective work and social relationships.  In addition, information in the claims file shows that the Veteran lived at home with his wife and was a full-time city employee.  

The Board finds that the symptomatology described in the June 2008 VA examination and in the VA medical records found in the claims file until July 25, 2011, is more consistent with the rating criteria for a 30 percent rating than for any higher rating.  The June 2008 VA examiner reported that the Veteran's psychiatric test score reflected moderate PTSD symptoms.  The GAF score of 65 reflected mild symptoms.  The examination report highlighted symptoms such as sleep impairment and irritability which the Board finds are more relevant to the criteria noted above that support a 30 percent rating.  This VA examination was undertaken approximately three months after the Veteran's brief hospitalization for a daytime flashback at work, and medical records show mild symptoms from then to the summer of 2011.  Finally, the June 2008 VA examiner found that the Veteran's profile showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which matches the regulatory criteria for a 30 percent disability rating.  

The Board also notes that the GAF scores assigned ranged from 65 and 70 during this time period, which indicates moderate mild symptoms.  

Lastly, the Board finds that for the period from July 26, 2011, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, or the requirements for a 50 percent rating.  As noted above, a July 2011 VA medical record showed a worsening of the Veteran's PTSD when his GAF score was lowered to 55.  His GAF scores had shown an almost uniform decrease in severity from moderate to mild symptoms from his hospitalization in March 2008 until July 2011 when the GAF score was returned to 55.  As noted above, a score of 55 reflects moderate symptoms and is consistent with a higher rating of 50 percent.  In addition, a November 2011 VA medical record provided an assessment of unstable severe depression and the Veteran's referral to group counseling.  The evidence of record however, does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 70 percent during this time period.  There was no evidence at this time of symptoms occupational and social impairment with deficiencies in most areas; rather, the symptoms appeared focused primarily on his mood.  Therefore, for the period from July 26, 2011, the Veteran is entitled to a 50 percent disability rating, but no higher, for his PTSD.  

Thus, based on the evidence found in the record and recited above, the Board finds that a rating in excess of 30 percent for PTSD, for the period from June 23, 2008 to July 25, 2011, is not warranted in this case.  However, a rating of 50 percent, but no higher, is warranted for the period from March 25, 2008 to June 22, 2008 and for the period from July 26, 2011 to the present.  

Finally, the Veteran's PTSD disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The rating criteria are not inadequate in this case.  Higher ratings are available for this Veteran's service-connected PTSD disability and higher staged ratings were assigned based on the lay and medical evidence.  Otherwise, the Veteran simply does not meet the criteria for higher ratings in the time periods examined during this appeal.  








								[Continued on Next Page]

ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disability is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

Service connection for a right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating of 50 percent for PTSD, for the period from March 25, 2008 to June 22, 2008, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 30 percent for PTSD, for the period from June 23, 2008 to July 25, 2011, is denied.  

Entitlement to a rating of 50 percent for PTSD, for the period from July 26, 2011, is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for right foot gout and for a traumatic brain injury.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

Concerning the Veteran's claim for service connection for right foot gout, he claimed in his August 2006 Notice of Disagreement and his April 2008 VA Form 9, Substantive Appeal, that he never had a problem with his right foot until he went to Iraq during his third period of active service.  However, he also conceded that a VA doctor noticed a knot on his right foot and blood work was done to check his uric acid level in June 1998 and July 2001 and that those results indicated gout.  He claimed, though, that this doctor never gave him the results or any medication for gout or to lower his uric acid level as a result.  He stated that he recently discovered that having an elevated uric acid level does not necessarily mean someone has gout but that an untreated elevated uric acid level frequently leads to gout.  

The Veteran maintained that the first doctor to ever tell him he had gout was a physician at a private hospital when he was home on leave in October 2004 during his third period of active service.  He stated that this doctor told him he would probably continue having occasional flare-ups and provided Colchine.  After returning to Iraq he claimed severe flare-ups about once a month and treatment at sick call.  After discharge he said that he saw a private podiatrist who confirmed the diagnosis of gout and provided better inserts for his shoes.  She also recommended surgery to remove a knot on the top of his foot.  He said that he never had the surgery done because the doctor moved her practice.  He still has occasional flare-ups, but they were not bad because he said he took medication.  

The May 2006 rating decision on appeal, and the March 2006 VA examination, both refer to hyperuricemia shown in laboratory test results done in June 1998 and July 2001 after the Veteran's second period of active service and before his third period of active service.  Uric acid levels were noted at 9.2 mg/dL in June 1998 and at 10.3 mg/dL in July 2001.  However, the Board's exhaustive search of the five-volume claims file indicates that these laboratory results are not found within the claims file.  A search of the Virtual VA system also failed to locate these records.  The March 2006 report of VA examination also indicated that the examiner did not have access to the claims file and that the only medical records the examiner reviewed were from VA's computer-generated medical records.  As the Veteran's service connection claim may be affected by whether his right foot gout preexisted his last period of active service, the June 1998 and July 2001 VA records of laboratory test results are crucial pieces of evidence that should be associated with the claims file.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Board also notes that an October 2004 private hospital record (when the Veteran was apparently on leave during his third period of active service) indicated a high uric acid level and a prescription for Colchicine.  An X-ray study showed small accessory bony density at the distal medial corner of the first proximal phalanx which could be an unfused secondary ossification center or possibly residual from an old trauma.  Other service treatment records show treatment for possible gouty arthritis.  

Post-service, VA medical records noted that the Veteran took Allopurinol prophylactically for gout.  

The March 2006 VA examiner diagnosed a history of intermittent right ankle pain and swelling with a history of gout.  The VA examination must be considered inadequate because the examiner did not clearly state whether the Veteran had a current right foot gout disability and, if so, whether it preexisted service and was aggravated during a period of active service or whether any current right foot gout was incurred during his service in Iraq.  In addition, the examiner did not have access to the claims file.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  

Therefore, on remand, the Veteran shall be provided a new VA examination and medical opinion concerning his service connection claim for right foot gout.  

In addition, the RO/AMC shall be required to associate with the claims file the June 1998 and July 2001 VA laboratory test results showing that the Veteran had a high uric acid level in the time period between his second and third periods of active service.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO/AMC shall also provide the Veteran with proper notice under the VCAA of his claim for service connection for right foot gout.  The Board notes that the September 2005 duty-to-assist letter failed to provide the Veteran with notice of the information and evidence necessary to prove a service connection claim.  

Concerning the Veteran's claim for service connection for a traumatic brain injury, he contends that when he served in Iraq he was in close proximity to many mortar explosions which caused short term disorientation, balance problems and spots in front of his eyes.  The Veteran's DD 214 does not disclose that he received any medals or decorations indicating that he actually served in combat.  While he never reported his disorientation or balance problems to a doctor while in Iraq, the RO granted him service connection for PTSD based, in part, on the Veteran's evidence that he came under mortar attacks with several near misses while stationed at Camp Anaconda.  

VA treatment records reveal that the Veteran was provided a TBI screening in September 2007 and September 2008 and a TBI evaluation in July 2008 without any formal diagnosis reported.  However, the September 2008 record noted that the Veteran was provided education and a handout on the effects of a mild TBI.  A June 2010 VA psychiatric outpatient note indicated that the Veteran had been diagnosed with a TBI from Iraq.  

In August 2010 the Veteran and his wife submitted a statement explaining why they thought he had TBI in addition to his service-connected PTSD.  

During his November 2011 Board hearing, the Veteran testified that he was close to mortar attacks while stationed in Iraq and was hit and covered with rocks.  He said that after discharge he was provided a traumatic brain injury examination which showed that he had a mild traumatic brain injury.  While he conceded that he did not have any doctor's opinion that this condition was related to service and that he did not take any specific medications, he testified that he was seen every six months at VA for the traumatic brain injury.  (See transcript at pp. 14-17).  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  

Here, the RO denied the Veteran's traumatic brain injury claim, in part, because it found no evidence of a head injury in service but noted evidence of a motor vehicle accident in April 1991 when the Veteran was diagnosed with a concussion between his first and second periods of active duty.  According to post-service lay and medical evidence found in the claims file, however, the Veteran was struck by rocks during mortar attacks in Iraq and may have mild traumatic brain injury.  The Board finds these reasons are sufficient to warrant a VA mental examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Aside from two VA medical records dated in 2011 noted above in the discussion analyzing the Veteran's PTSD claim, the last VA treatment record noted in the claims file is dated in June 2010.  Therefore, on remand, the RO/AMC should inquire of the Veteran and his representative as to the names and addresses of all private and VA providers who have treated his right foot and TBI and should attempt to obtain these records, and any VA records since June 2010, before new VA examinations are scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2011) are fully complied with and satisfied.  The letter is to give the Veteran proper notice of the information and evidence needed to substantiate his claim for service connection for right foot gout, including the requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his right foot gout and traumatic brain injury.  Of particular interest are any outstanding VA laboratory test results from June 1998 and July 2001 as well as VA records of evaluation and/or treatment from VA's Central Alabama Health Care System, from June 2010 to the present.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

3.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for appropriate VA examinations conducted by appropriate examiners to determine the nature, extent, onset, and etiology of any right foot gout disability and traumatic brain injury.  The claims file shall be made available to each reviewer, who shall note such review in his or her examination report.  The examiners then shall obtain from the Veteran a thorough description of his past and current pertinent symptoms.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  The appropriate examiner shall address the following opinion requests:

a)  Whether the Veteran has a current right foot gout disability and, if so, whether it preexisted his last period of active service which began in December 2003.  

In the event of a preexisting right foot gout disorder, whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed current right foot gout was aggravated (chronically worsened) by an increase in disability during service beyond the natural progression of the disease; or

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed right foot gout is otherwise related to any event or incident in the Veteran's last period of active service from December 2003 to March 2005.  

b)  Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has a traumatic brain injury disability.  Specific comment shall be made regarding the diagnosis in the VA medical records.  If such a disability is diagnosed in this examination, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or otherwise is related to the Veteran's last period of active service from December 2003 to March 2005.  

A complete rationale for all opinions expressed shall be provided by the examiners in the examination reports.  

4.  Thereafter, the RO/AMC will readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


